SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2008 Commission file number 333-100047 KRONOS INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) DELAWARE 22-2949593 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on October 31, 2008: The Registrant is a wholly owned subsidiary of Kronos Worldwide, Inc. (File No. 1-31763) and meets the conditions set forth in General Instructions H(1)(a) and H(1)(b) of Form 10-Q for reduced disclosure format. KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2007; September 30, 2008 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) - Three and nine months ended September 30, 2007 and 2008 5 Condensed Consolidated Statement of Stockholder’s Equity and Comprehensive Income (Unaudited)- Nine months ended September 30, 2008 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Nine months ended September 30, 2007 and 2008 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 21 Item 4. Controls and Procedures 23 Part II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 6. Exhibits 24 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. -- KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, September 30, 2007 2008 (Unaudited) Current assets: Cash and cash equivalents $ 67.0 $ 25.8 Restricted cash 1.8 1.2 Accounts and other receivables 169.7 190.6 Inventories 228.9 242.0 Prepaid expenses and other 3.6 4.9 Total current assets 471.0 464.5 Other assets: Deferred financing costs, net 8.1 7.5 Restricted marketable debt securities 3.2 3.1 Deferred income taxes 168.7 171.5 Other .8 .6 Total other assets 180.8 182.7 Property and equipment: Land 38.1 37.6 Buildings 177.6 178.5 Equipment 839.5 844.5 Mining properties 89.7 87.2 Construction in progress 40.2 55.1 1,185.1 1,202.9 Less accumulated depreciation and amortization 733.8 751.3 Net property and equipment 451.3 451.6 Total assets $ 1,103.1 $ 1,098.8 KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDER’S EQUITY December 31, 2007 September 30, 2008 (Unaudited) Current liabilities: Current maturities of long-term debt $ .8 $ .8 Accounts payable and accrued liabilities 143.8 151.4 Income taxes 9.3 8.4 Deferred income taxes 3.3 3.3 Total current liabilities 157.2 163.9 Noncurrent liabilities: Long-term debt 590.0 606.2 Deferred income taxes 16.4 16.1 Accrued pension cost 128.0 121.4 Other 30.1 29.8 Total noncurrent liabilities 764.5 773.5 Stockholder’s equity: Common stock .3 .3 Additional paid-in capital 1,944.2 1,944.2 Retained deficit (1,411.5 ) (1,428.1 ) Notes receivable from affiliates (209.5 ) (209.5 ) Accumulated other comprehensive loss (142.1 ) (145.5 ) Total stockholder’s equity 181.4 161.4 Total liabilities and stockholder’s equity $ 1,103.1 $ 1,098.8 Commitments and contingencies (Notes 6 and 9) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions) Three months ended September 30, Nine months ended September 30, 2007 2008 2007 2008 (Unaudited) Net sales $ 246.0 $ 249.7 $ 715.2 $ 780.8 Cost of sales 193.8 211.9 558.6 647.8 Gross margin 52.2 37.8 156.6 133.0 Selling, general and administrative expense 31.6 34.8 92.4 105.5 Currency transaction gains (losses), net (2.1 ) 2.7 (3.3 ) (.6 ) Other operating income (expense), net 1.7 1.6 5.4 4.8 Income from operations 20.2 7.3 66.3 31.7 Other income (expense): Interest income 5.8 6.2 16.4 18.1 Interest expense (9.4 ) (10.8 ) (27.8 ) (31.7 ) Income before income taxes (benefit) 16.6 2.7 54.9 18.1 Provision for income taxes (benefit) 97.6 1.0 120.7 (.3 ) Net income (loss) $ (81.0 ) $ 1.7 $ (65.8 ) $ 18.4 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S EQUITY AND COMPREHENSIVE INCOME Nine months ended September 30, 2008 (In millions) Additional Notes receivable Accumulated other Total Common stock paid-in capital Retained deficit from affiliates comprehensive loss stockholder’s equity Comprehensive income (Unaudited) Balance at December 31, 2007 $ .3 $ 1,944.2 $ (1,411.5 ) $ (209.5 ) $ (142.1 ) $ 181.4 Net income - - 18.4 - - 18.4 $ 18.4 Other comprehensive loss, net - (3.4 ) (3.4 ) (3.4 ) Dividends - - (35.0 ) - - (35.0 ) Balance at September 30, 2008 $ .3 $ 1,944.2 $ (1,428.1 ) $ (209.5 ) $ (145.5 ) $ 161.4 Comprehensive income $ 15.0 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Nine months ended September 30, 2007 2008 (Unaudited) Cash flows from operating activities: Net income (loss) $ (65.8 ) $ 18.4 Depreciation and amortization 30.5 35.7 Deferred income taxes 99.0 (5.2 ) Defined benefit pension plan expense greater than cash funding 5.0 (1.8 ) Other, net 3.6 1.5 Change in assets and liabilities: Accounts and other receivables, net (30.4 ) (24.6 ) Inventories (6.2 ) (18.3 ) Prepaid expenses (.5 ) (1.4 ) Accounts payable and accrued liabilities 16.9 21.9 Income taxes 14.4 (.7 ) Accounts with affiliates 10.2 (4.9 ) Other, net (1.3 ) .1 Net cash provided by operating activities 75.4 20.7 Cash flows from investing activities: Capital expenditures (25.4 ) (49.5 ) Change in restricted cash, net .6 .6 Other, net .1 - Net cash used in investing activities (24.7 ) (48.9 ) Cash flows from financing activities: Indebtedness: Borrowings - 37.6 Principal payments on indebtedness - (14.4 ) Deferred financing costs - (.9 ) Dividends paid (22.7 ) (35.0 ) Net cash used in financing activities (22.7 ) (12.7 ) Cash and cash equivalents - net change from: Operating, investing and financing activities 28.0 (40.9 ) Currency translation 4.1 (.3 ) Cash and cash equivalents at beginning of period 52.8 67.0 Cash and cash equivalents at end of period $ 84.9 $ 25.8 Supplemental disclosures: Cash paid for: Interest $ 17.8 $ 22.0 Income taxes 8.0 4.9 Accrual for capital expenditures - 3.0 See accompanying Notes to Condensed Consolidated Financial Statements KRONOS INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (Unaudited) Note 1 -Organization and basis of presentation: Organization – We are a wholly-owned subsidiary of Kronos Worldwide, Inc. ("Kronos") (NYSE: KRO).We are incorporated in the state of Delaware, U.S.A., with our seat of management in Leverkusen, Germany.At September 30, 2008, Valhi, Inc. (NYSE: VHI) held approximately 59% of Kronos’ outstanding common stock and NL Industries, Inc. (NYSE: NL) held an additional 36% of Kronos’ common stock.Valhi owns approximately 83% of NL’s outstanding common stock.Approximately 94% of Valhi’s outstanding common stock is held by subsidiaries of Contran Corporation.Substantially all of Contran’s outstanding voting stock is held by trusts established for the benefit of certain children and grandchildren of Harold C. Simmons (for which Mr.
